Title: [Diary entry: 27 March 1760]
From: Washington, George
To: 

Thursday Mar. 27. Southerly Wind, day warm and very fine. Sat my Plow to work and found She Answerd very well in the

Field in the lower Pasture wch. I this day began Plowing with the large Bay Mare & Rankin. Mulatto Jack conting. to Plow the Field below the Garden. Agreed to give Mr. William Triplet £18 to build the two houses in the Front of my House (plastering them also) and running Walls for Pallisades to them from the Great house & from the Great House to the Wash House and Kitchen also.